Order entered September 18, 2020




                                    In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-20-00054-CV

 DONNA VICKERS, INDIVIDUALLY, AS THE REPRESENTATIVE FOR
        ALL WRONGFUL DEATH BENEFICIARIES, AND
     AS AN HEIR AT LAW AND REPRESENTATIVE OF THE
       ESTATE OF JERRY VICKERS, DECEASED, Appellant

                                      V.

            EPIC HEALTH SERVICES, INC., ET AL., Appellees

              On Appeal from the 298th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-15-14547

                                   ORDER

      Before the Court is the September 17, 2020 unopposed second motion of
appellees Epic Health Services, Inc. and AOC Senior Home Health Corp. d/b/a
Angels of Care and/or Angels of Care Pediatric Home Health for an extension of
time to file their brief on the merits. We GRANT the motion and extend the time
to October 21, 2020.
                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE